Exhibit 10.67

AMENDMENT TO EMPLOYMENT AGREEMENT –

ADVANCED EMISSIONS SOLUTIONS, INC. EXECUTIVE

(Form)

THIS AMENDMENT (the “Amendment”) TO EMPLOYMENT AGREEMENT (the “Agreement”)
originally entered into on             by and between             (the
“Executive”) and ADA-ES, Inc. a Colorado corporation (“ADA-ES”), is made and
entered into between ADA-ES, the Executive and Advanced Emissions Solutions,
Inc., a Delaware corporation (“ADES” or the “Company”), as of
            (“Effective Date”).

WHEREAS, ADA-ES’s stockholders approved a reorganization whereby each
outstanding share of ADA-ES common stock was converted into one share of ADES
common Stock, resulting in ADES becoming the publicly held entity effective
July 1, 2013; and

WHEREAS, after the completion of the reorganization, Executive was elected an
executive officer of ADES; and

WHEREAS, ADA-ES and the Executive desire for ADA-ES to assign the Agreement to
Company and for the Company to assume the Agreement; and

WHEREAS, it is in the best interests of the Company and the Executive to amend
the Agreement to clarify the Company’s obligations toward the Executive and the
Executive’s obligations toward the Company in the event of the Executive’s
death, disability or termination of employment; and

WHEREAS, the Company and the Executive desire to ratify and affirm the current
terms of the Agreement as amended by this Amendment on the terms set forth
below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Capitalized terms used but not defined herein have the meanings set forth in
the Agreement.

2. For purposes of this Amendment, the following terms shall have the meanings
specified below:

a. “Base Salary” means the annual base salary paid or payable to Executive by
the Company (including authorized deferrals, salary reduction amounts and any
car allowance) immediately prior to Executive’s Notice Date.

b. “Benefits” means the standard benefits, including healthcare (e.g. medical,
dental, vision) insurance coverage, retirement, paid time off and other benefits
and perquisites, from time to time available to full-time employees as well as
any other benefits approved by the Compensation Committee of the Board as
offered to the Executive or any other executive personnel of the Company.

c. “Board” means the Board of Directors of the Company.

d. “Cause” means conduct by the Executive which has been proven to include one
or more of the following as finally determined by a court of law, government
agency, or final settlement:

 

Form of Amendment to Employment Agreement

 



--------------------------------------------------------------------------------

i. dishonesty, willful misconduct, or material breach of the Company’s Code of
Conduct, including the Insider Trading Policy, or

ii. felony conviction of a crime involving dishonesty, breach of trust or
physical harm to any Person, or

iii. a breach of any fiduciary duty

and such conduct has had or is reasonably likely to have a material detrimental
effect on the Company or a Related Person.

e. “Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions:

i. the direct or indirect acquisition by any person, entity, related group of
persons or entities (“Person”) (other than an acquisition from or by the Company
or by a Company-sponsored employee benefit plan or by a Person that directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s shareholders;

ii. a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of each such appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

iii. a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
Person that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.

 

Form of Amendment to Employment Agreement

 

2



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute nonqualified deferred compensation under Code Section 409A and
that would be payable in connection with a Change in Control, to the extent
required to avoid accelerated or additional taxation under such section, no
Change in Control will be deemed to have occurred unless such Change in Control
also constitutes a change in the ownership or effective control of the Company
or a change in the ownership of a substantial portion of the Company’s assets
within the meaning of Code Section 409A(a)(2)(A)(v).

f. “Code” means the Internal Revenue Code of 1986, as amended.

g. “Competitor” means any Person that directly competes with the Company or
Related Person by selling or licensing, or attempting to sell or license, any
products, services or technologies which are the same as or similar to the
products, services or technologies sold or licensed by the Company or Related
Person at any time, or from time to time, during the last two years prior to the
termination of the Executive’s employment with Company, or similar business
activities conducted during the six months period following the Executive’s
termination as a result of plans initiated prior to such termination, including
plans for acquisitions or joint ventures.

h. “Director” means a member of the Board.

i. “Disabled” means Executive has met one or more of the following criteria
(a) is eligible for permanent disability benefits under the Company’s disability
insurance benefits program in effect immediately prior to any Change in Control;
(b) has been determined by a third party (such as the Social Security
Administration) as unable to substantially perform the essential functions of
the job by reason of any medically determinable physical or mental impairment;
(c) has been determined to be disabled in accordance with a disability insurance
program that meets the requirements of Treasury Regulation
Section 1.409A-3(i)(4); or (d) Executive and the Board have mutually agreed in
writing that Executive is permanently disabled and cannot substantially perform
the essential functions of the job and the Board has sent the Executive written
notice that the Board deems the Executive to have met the criteria for being
disabled.

j. “ERISA” means the Employer Retirement Income Security Act of 1974, as
amended.

k. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

l. “Good Reason” means (i) a material reduction in the Executive’s Total
Compensation; (ii) a material diminution in the authority, duties or
responsibilities of the Executive; or (iii) a Relocation; provided however, that
Executive gives the Company notice of the existence of the condition described
in (i), (ii), or (iii) not later than 90 days after the initial existence of the
condition and gives the Company a period of thirty (30) days to cure the
condition. If the Company cures the condition, no amounts shall be payable to
the Executive by the Company under section 4 of this Amendment; provided,
however that, with respect to any amounts that constitute nonqualified deferred
compensation under Code Section 409A, and that would be payable in connection
with a Termination for Good Reason, to the extent required to avoid accelerated
or additional taxation under such section, Good Reason shall not be deemed to
exist unless the Termination in connection with such Good Reason also
constitutes an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-l(b)(9)(iii).

m. “Non-Compete” means that the Executive will not, directly or indirectly,
alone or in association with any other Person, participate in the ownership,
management, operation, financing or control of, or be employed by or consult for
or otherwise render services to, any Competitor in the United States of America
or in any country in which the Company or a Related Person has conducted
business, or

 

Form of Amendment to Employment Agreement

 

3



--------------------------------------------------------------------------------

demonstrated its intention to conduct business, during the last two years prior
to the termination of the Executive’s employment. As point of clarification, if
the Executive complies with the Non-Solicit and Non-Divert requirements of this
Amendment, and can establish Executive will not use or disclose any Company or
Related Person confidential information, an Executive will not be in violation
of the Non-Compete by participating in, or being employed by, or consulting for,
trade associations or industry associations such as (but not limited to) the
Institute of Clean Air Companies or the American Coal Council.

n. “Non-Divert” means Executive shall not (a) divert away or attempt to divert
away any business from the Company or Related Person to another company,
business, or individual or (b) interfere or attempt to interfere with any
transaction, agreement, prospective agreement, or corporate opportunity in which
Company or its predecessors in interest or any Related Person was involved at
any point during the last two years of Executive’s employment with Company

o. “Non-Solicit” means Executive will not directly or indirectly: (a) solicit,
entice, persuade or induce any then-current employee, agent or representative of
the Company or Related Person to terminate such person’s relationship with the
Company or Related Person or to become employed by any Person other than the
Company or Related Person; (b) approach any such Person for any of the foregoing
purposes; (c) authorize, solicit or assist in the taking of such actions by any
third party; or (d) hire or retain any such person, in each instance other than
an employee, agent, representative or other person who independently responded
to a general solicitation for employment or any third party which was not
specifically targeted to or reasonably expected to target the Company, its
agents, employees, or representatives

p. “Related Person” with regard to Company means (i) any “affiliate” as defined
in Rule 12b-2 promulgated under the Exchange Act, or (ii) any Person in which
the Company directly or indirectly holds an ownership interest of 15% or more.

q. “Relocation” means Executive is required without consent to relocate to a new
position that is more than 50 miles from the location of the Executive’s
employment prior to such required relocation, except for reasonably required
travel on business which is not materially greater than such travel requirements
prior to the Change in Control.

r. “Subsidiary” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

s. “Total Compensation” means, in the aggregate, the Executive’s short and long
term cash compensation (including Base Salary, bonuses or other cash
incentives), short and long term equity compensation such as awarded options,
restricted stock and/or performance share units, any other awards or payments
authorized by the Compensation Committee of the Board, and Benefits provided as
part of employee or Executive Compensation Plans in effect immediately prior to
Executive’s Notice Date.

3. ADA-ES hereby assigns its rights and obligations under the Agreement to
Company, and Company agrees to accept the assignment and assume the rights and
obligations of ADA-ES under the Agreement. Executive acknowledges such
assignment and assumption and agrees that the Agreement will continue in full
force and effect as between Executive and Company.

4. With regard to termination of the Executive’s employment with the Company for
the reasons set forth below, the Agreement is hereby amended to provide as
follows:

 

Form of Amendment to Employment Agreement

 

4



--------------------------------------------------------------------------------

  I. Notice of Termination.

a. Notice Required. Either Executive or the Company may terminate Executive’s
employment for any reason by giving the other party written notice of such
termination (the date of such notice, the “Notice Date”). Company shall provide
notice to Executive at Executive’s home address on file with Company in the
Executive’s employee records. Executive shall provide notice to Company:

 

 

Advanced Emissions Solutions, Inc.

9135 S. Ridgeline Blvd., Ste 200

Highlands Ranch, CO 80129

Attn: Chairman of the Board

 

 

  with a copy to:      Julie Herzog, Esq.           Fortis Law Partners LLC     
     1900 Wazee Street, Suite 300           Denver, CO 80202   

b. Termination Date. Termination shall be effective as follows (the “Termination
Date”):

 

  i. immediately upon notice if Company terminates the Executive for Cause,

 

  ii. on the date specified below for termination due to Death or the Executive
becoming Disabled, or

 

  iii. 45 days after the Notice Date for any other termination. However, if
Executive resigns other than for Good Reason, the Company may make the
Termination Date any day within 45 days after the Notice Date by notifying
Executive in writing.

c. Notice Period. The period commencing on the Notice Date and ending on the
Termination Date (the “Notice Period”).

d. Executive Duties During Notice Period. During the Notice Period, the Company
shall be entitled to allocate other duties and responsibilities to the Executive
but is not obliged to assign any duties to, or provide any work for, the
Executive. Company shall be entitled to exclude the Executive from any premises
of the Company and/or to require Executive not to communicate with clients,
suppliers, employees, agents or representatives of the Company or any Related
Person, provided that the Company shall continue to pay the Executive’s Total
Compensation on the dates and at the rate payable immediately prior to the
Notice Date. During any Notice Period, unless the Board consents in writing, the
Executive may not perform any work, whether paid or unpaid, for any other Person
other than the Company or, at the Company’s request, one of its Related Persons.

e. Resignation of All Other Positions. If the Executive’s employment is
terminated for any reason, effective on the Termination Date the Executive, ,
shall be deemed to have resigned from all positions that the Executive holds as
an officer or member of the board of directors (or a committee thereof) of the
Company or any Related Person.

 

Form of Amendment to Employment Agreement

 

5



--------------------------------------------------------------------------------

  II. Termination for Cause or Without Good Reason (No Change in Control).

If (i) the Company terminates the Executive for Cause at any time during the
Executive’s employment with the Company, or (ii) the Executive terminates
employment other than for Good Reason during the Executive’s employment with the
Company when there has not been a Change in Control within the preceding twelve
(12) months, the following provisions shall apply:

 

  a. The terminating party shall provide written notice of termination to the
other party as specified above, and if the termination is by the Company for
Cause, the notice shall set forth the facts verifying that Cause exists and
whether or not the Company will enforce a Non-Compete against the Executive. If
the Executive terminates employment under this Section, the Company shall
provide written notice to Executive within thirty (30) days after the Notice
Date stating whether or not the Company will enforce the Non-Compete against the
Executive at all, and if so, whether the Company is electing either a twelve
(12) month or a twenty-four (24) month period.

 

  b. Company shall pay the Executive for all Total Compensation (including
vested Benefits) due and owing the Executive as of the Termination Date or as
required by law, such as ERISA or the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) and similar requirements.

 

  c. Company may, in its sole discretion, elect to enforce a twelve (12) month
or a twenty-four (24) month Non-Compete against the Executive, if it pays the
following consideration to the Executive without offset for any cash
compensation paid to Executive from any other employment allowed under this
Amendment during the elected twelve (12) or twenty-four (24) month period:

 

  i. If Company elects to enforce a twelve (12) month Non-Compete, twelve
(12) months Base Salary payable on the Company’s established payroll dates
(bi-weekly) following the Termination Date.

 

  ii. If Company elects to enforce a twenty-four (24) month Non-Compete,
twenty-four (24) months Base Salary payable on the established payroll dates
(bi-weekly) following the Termination Date.

 

  iii. If Company elects to enforce a twelve (12) month Non-Compete, a pro rata
portion, based upon the number of days the Executive was employed by the Company
in the year of termination, of any short term incentive or other cash bonus that
would have been paid to the Executive based upon Company performance in the year
of the Termination Date if the Executive had been employed for the full calendar
year will be paid in a lump sum when such payment is paid to other employees or
executives under the applicable short term incentive program.

 

  iv. If Company elects to enforce a twenty-four (24) month Non-Compete, two
times (2x) the pro rata portion, based upon the number of days the Executive was
employed by the Company in the year of termination, of any short term incentive
or other cash bonus that would have been paid to the Executive based upon
Company performance in the year of the Termination Date if the Executive had
been employed for the full calendar year will be paid in a lump sum when such
payment is paid to other employees or executives under the applicable short term
incentive program.

 

Form of Amendment to Employment Agreement

 

6



--------------------------------------------------------------------------------

  v. If the Company elects to enforce the Non-Compete, regardless of the period
of time, all of Executive’s unvested restricted stock awards shall vest as of
the Termination Date.

 

  vi. If the Company elects to enforce the Non-Compete, regardless of the period
of time, the value of any unvested performance share units shall be determined
by calculating total stockholder returns against the common stock returns of the
established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in Company stock, within thirty (30) days of the Termination
Date.

 

  vii. If the Company elects to enforce the Non-Compete, regardless of the
period of time , at Executive’s request, the Company shall either purchase
extended medical insurance coverage under COBRA or otherwise pay the premiums
for medical insurance coverage comparable to the Executive’s coverage
immediately prior to the Termination Date, for the shorter period of twelve
(12) months following the Termination Date or the date Executive is eligible to
receive medical insurance from another employer or medical insurance plan.

 

  viii. For the sake of clarity, if the Company does not elect to enforce a
Non-compete, no payments contemplated under this Section II.c shall be paid to
Executive.

 

  d. Regardless of whether Company elects to enforce any Non-Compete, all of
Executive’s pre- and post-employment obligations to maintain the confidentiality
of information and to assign intellectual property rights to the Company for the
periods of time specified by the Agreement, or any other written agreement
between the parties, shall remain in full force and effect after the Termination
Date. In addition, the Executive agrees to comply with the Non-Solicit and
Non-Divert requirements of this Amendment for a minimum period of twelve
(12) months after the Termination Date which period will increase to twenty-four
(24) months if the Company elects to enforce a twenty-four (24) month
Non-Compete. If the Company elects to enforce the Non-Compete against the
Executive in accordance with this section, and pays the amounts specified above,
the Executive agrees to comply with the Non-Compete from the Termination Date
through the same period of time elected by the Company.

 

  III. Termination Without Cause or For Good Reason (No Change in Control).

If the Company terminates the Executive without Cause, or the Executive
terminates employment for Good Reason during the Executive’s employment with the
Company, but there has not been a Change in Control within the preceding twelve
(12) months, the following provisions shall apply:

 

  a.

The terminating party shall provide written notice of termination to the other
party as specified above. In the case of Executive terminating for Good Reason,
Executive shall include such reason in the notice of termination and allow the
Company the thirty (30) day opportunity to cure the condition. Executive shall
be bound by a twelve (12)-month Non-compete for any termination under this
Section III (the “Standard Non-compete”), but the

 

Form of Amendment to Employment Agreement

 

7



--------------------------------------------------------------------------------

  Company may elect to extend such period to twenty-four (24) months. In the
case of Company terminating without Cause, the Company shall include in its
notice whether the Standard Non-compete applies or if it elects to enforce a
twenty-four (24) month Non-Compete against the Executive. If the Executive
terminates employment under this Section, the Company shall provide written
notice to Executive within thirty (30) days after the Notice Date stating
whether the Standard Non-Compete applies or if it elects to enforce the
Non-Compete for a twenty-four (24) month period.

 

  b. On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) due and owing the Executive as of the
Termination Date or as required by law, such as ERISA or COBRA and similar
requirements.

 

  c. Company shall pay the following amounts to the Executive without offset for
any cash compensation paid to Executive from any other employment allowed under
this Amendment for a period of twelve (12) months or, if the Company elects to
enforce a twenty-four (24) month Non-Compete, twenty-four (24) months after the
Termination Date:

 

  i. If Company does not elect to enforce a twenty-four (24) month Non-Compete,
twelve (12) months Base Salary payable on the established payroll dates
(bi-weekly) following the Termination Date.

 

  ii. If Company elects to enforce a twenty-four (24) month Non-Compete,
twenty-four (24) months Base Salary payable on the established payroll dates
(bi-weekly) following the Termination Date.

 

  iii. If Company does not elect to enforce a twenty-four (24) month
Non-Compete, a pro rata portion, based upon the number of days the Executive was
employed by the Company in the year of termination, of any short term incentive
or other cash bonus that would have been paid to the Executive based upon
Company performance in the year of the Termination Date if the Executive had
been employed for the full calendar year will be paid in a lump sum when such
payment is paid to other employees or executives under the applicable short term
incentive program.

 

  iv. If Company elects to enforce a twenty-four (24) month Non-Compete, two
times (2x) the pro rata portion, based upon the number of days the Executive was
employed by the Company in the year of termination, of any short term incentive
or other cash bonus that would have been paid to the Executive based upon
Company performance in the year of the Termination Date if the Executive had
been employed for the full calendar year will be paid in a lump sum when such
payment is paid to other employees or executives under the applicable short term
incentive program.

 

  v. Regardless of whether the Company elects to enforce a twenty-four
(24) month Non-Compete, all of Executive’s unvested restricted stock awards
shall vest as of the Termination Date.

 

  vi.

Regardless of whether the Company elects to enforce a twenty-four
(24) Non-Compete, the value of any unvested performance share units shall be
determined by calculating total stockholder returns against the common stock
returns of the

 

Form of Amendment to Employment Agreement

 

8



--------------------------------------------------------------------------------

  established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in Company stock, within thirty (30) days of the Termination
Date.

 

  vii. At Executive’s request, the Company shall either purchase extended
medical insurance coverage under COBRA or otherwise pay the premiums for medical
insurance coverage comparable to the Executive’s coverage immediately prior to
the Termination Date, for the shorter period of twelve (12) months following the
Termination Date or the date Executive is eligible to receive medical insurance
from another employer or medical insurance plan.

 

  d. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date. In addition, the Executive agrees to comply with the
Non-Solicit, Non-Divert and Non-Compete requirements of this Amendment from the
Termination Date through the Standard Non-compete period or twenty-four
(24) months, if so elected by the Company.

 

  IV. Termination Without Cause or For Good Reason (Change in Control).

If the Company terminates the Executive without Cause or the Executive
terminates employment for Good Reason, in each case within twelve (12) months
after a Change in Control, the following provisions shall apply:

 

  a. The terminating party shall provide written notice of termination to the
other party as specified above. In the case of Executive terminating for Good
Reason, Executive shall include such reason in the notice of termination and
allow the Company the thirty (30) day opportunity to cure the condition.

 

  b. On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) due and owing the Executive as of the
Termination Date or as required by law, such as ERISA or COBRA and similar
requirements.

 

  c. Company shall pay the following amounts to the Executive without offset for
any cash compensation paid to Executive from any other employment allowed under
this Amendment for a period of twenty-four (24) months after the Termination
Date:

 

  i. Twenty-four (24) months Base Salary payable on the established payroll
dates (bi-weekly) following the Termination Date.

 

  ii. Two times (2x) the pro rata portion, based upon the number of days the
Executive was employed by the Company in the year of termination, of any short
term incentive or other cash bonus that would have been paid to the Executive
based upon Company performance in the year of the Termination Date if the
Executive had been employed for the full calendar year will be paid in a lump
sum when such payment is paid to other employees or executives under the
applicable short term incentive program.

 

Form of Amendment to Employment Agreement

 

9



--------------------------------------------------------------------------------

  iii. All of Executive’s unvested restricted stock awards shall vest as of the
Termination Date.

 

  iv. The value of any unvested performance share units shall be determined by
calculating total stockholder returns against the common stock returns of the
established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in Company stock, within thirty (30) days of the Termination
Date.

 

  v. At Executive’s request, the Company shall purchase extended medical
insurance coverage under COBRA for medical insurance coverage comparable to the
Executive’s coverage immediately prior to the Termination Date, for the shorter
period of (a) the maximum period allowed by COBRA up to twenty-four months or
(b) the date Executive is eligible to receive medical insurance from another
employer or medical insurance plan.

 

  d. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date. In addition, the Executive agrees to comply with the
Non-Solicit, Non-Divert and Non-Compete requirements of this Amendment for a
period of twenty-four (24) months after the Termination Date.

 

  V. Termination Due to Being Disabled.

If the Executive becomes Disabled, the Executive’s employment shall be
terminated as of the date of the Board’s written notice to the Executive that
the Board deems the Executive to be disabled in accordance with the criteria, or
as otherwise agreed by Executive and the Company (the “Termination Date”), and
the following provisions shall apply:

 

  a. On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) due and owing the Executive as of the
Termination Date or as required by law, such as ERISA or COBRA and similar
requirements.

 

  b. Any short term incentive or other cash bonus that would have been paid to
the Executive based upon Company performance in the year of the Termination Date
if the Executive had been employed for the full calendar year shall be paid on a
pro-rata basis as follows:

 

  i. If the Termination Date is within the first six months of the calendar
year, the Executive shall be paid fifty percent (50%) of the target amount.

 

  ii. If the Termination Date is within the last six months of the calendar
year, the Executive shall be paid one hundred percent (100%) of the target
amount.

 

  iii. The applicable amount will be paid to the Executive in a lump sum when
payment is paid to other employees or executives under the applicable short term
incentive program.

 

  c. All of Executive’s unvested restricted stock awards shall vest as of the
Termination Date.

 

Form of Amendment to Employment Agreement

 

10



--------------------------------------------------------------------------------

  d. The value of any unvested performance share units shall be determined by
calculating total stockholder returns against the common stock returns of the
established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in Company stock, within thirty (30) days of the Termination
Date.

 

  e. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date. In addition, the Executive agrees to comply with the
Non-Solicit, Non-Divert and Non-Compete requirements of this Amendment for a
period of twelve (12) months after the Termination Date.

 

  VI. Termination Due to Death.

 

  A. In the event the Executive becomes deceased while actively employed by the
Company, the date of death shall be considered to be the “Termination Date” and
the following provisions shall apply:

 

  a. Within thirty (30) days after the Termination Date, Company shall pay to
the Executive’s estate, executor or designated beneficiaries, or any other party
designated by the Executive, in writing or as otherwise instructed by a court of
law, to receive payments in the event of the Executive’s death (“Executive’s
Beneficiary”) all Total Compensation (including vested Benefits) due and owing
the Executive as of the Termination Date or as required by law, such as ERISA or
COBRA and similar requirements.

 

  b. Any short term incentive or cash bonus that would have been paid to the
Executive based upon Company performance in the year of the Termination Date if
the Executive had been employed for the full calendar year shall be paid as
follows:

 

  i. If the Termination Date is within the first six months of the calendar
year, the Executive’s Beneficiary shall be paid fifty percent (50%) of the
target amount.

 

  ii. If the Termination Date is within the last six months of the calendar
year, the Executive’s Beneficiary shall be paid one hundred percent (100%) of
the target amount.

 

  iii. The applicable amount will be paid in a lump sum when payment is paid to
other employees or executives under the applicable short term incentive program.

 

  c. All of Executive’s unvested restricted stock awards shall vest as of the
Termination Date.

 

  d. The value of any unvested performance share units shall be determined by
calculating total stockholder returns against the common stock returns of the
established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive’s Beneficiary, in Company stock, within thirty (30) days of the
Termination Date.

 

Form of Amendment to Employment Agreement

 

11



--------------------------------------------------------------------------------

  B. If any payments are owed or payable to the Executive by the Company
pursuant to any provision of Section 4 of this Amendment at the time of the
Executive’s death, such payments shall continue to be due and payable. After the
Executive’s death, Company shall pay any remaining amounts on the schedule
specified in this Amendment to the Executive’s Beneficiary.

 

  VII. Termination Due to Change in Control.

If the Executive terminates employment for a reason other than Good Reason
within the period of time which is three months prior through six months after
the date of the final closing date of a Change in Control, the following
provisions shall apply:

 

  a. Executive shall provide written notice of termination to the Company as
specified above. If the Executive terminates employment under this Section, the
Company shall provide written notice to Executive within thirty (30) days after
the Notice Date stating whether or not the Company will enforce the Non-Compete
against the Executive at all, and if so, whether the Company is electing either
a twelve (12) month or a twenty-four (24) month period.

 

  b. On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) due and owing the Executive as of the
Termination Date or as required by law, such as ERISA or the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) and similar requirements.

 

  c. Company may, in its sole discretion, elect to enforce either a twelve
(12) month or twenty-four (24) month Non-Compete against the Executive, if it
pays the following consideration to the Executive without offset for any cash
compensation paid to Executive from any other employment allowed under this
Amendment during the elected period of twelve (12) or twenty-four (24) months
after the Termination Date:

 

  i. If Company elects to enforce a twelve (12) month Non-Compete, twelve
(12) months Base Salary payable on the established payroll dates (bi-weekly)
following the Termination Date.

 

  ii. If Company elects to enforce a twenty-four (24) month Non-Compete,
twenty-four (24) months Base Salary payable on the established payroll dates
(bi-weekly) following the Termination Date.

 

  iii. If Company elects to enforce a twelve (12) month Non-Compete, a pro rata
portion, based upon the number of days the Executive was employed by the Company
in the year of termination, of any short term incentive or other cash bonus that
would have been paid to the Executive based upon Company performance in the year
of the Termination Date if the Executive had been employed for the full calendar
year will be paid in a lump sum when such payment is paid to other employees or
executives under the applicable short term incentive program.

 

  iv.

If Company elects to enforce a twenty-four (24) month Non-Compete, two times
(2x) the pro rata portion, based upon the number of days the Executive was
employed by the Company in the year of termination, of any short term incentive
or other cash bonus that would have been paid to the Executive based upon
Company performance in the year of the Termination Date if the Executive had

 

Form of Amendment to Employment Agreement

 

12



--------------------------------------------------------------------------------

  been employed for the full calendar year will be paid in a lump sum when such
payment is paid to other employees or executives under the applicable short term
incentive program.

 

  v. If Company elects to enforce the Non-Compete, regardless of the period of
time, at Executive’s request, the Company shall either purchase extended medical
insurance coverage under COBRA or otherwise pay the premiums for medical
insurance coverage comparable to the Executive’s coverage immediately prior to
the Termination Date, for the shorter period of twelve (12) months following the
Termination Date or the date Executive is eligible to receive medical insurance
from another employer or medical insurance plan.

 

  vi. For the sake of clarity, if the Company does not elect to enforce a
Non-compete, no payments contemplated under this Section VII.c shall be paid to
Executive.

 

  d. Regardless of whether Company elects to enforce any Non-Compete, all of
Executive’s pre- and post-employment obligations to maintain the confidentiality
of information and to assign intellectual property rights to the Company for the
periods of time specified by the Agreement, or any other written agreement
between the parties, shall remain in full force and effect after the Termination
Date. In addition, the Executive agrees to comply with the Non-Solicit and
Non-Divert requirements of this Amendment for a minimum period of twelve
(12) months after the Termination Date which period will increase to twenty-four
(24) months if the Company elects to enforce a twenty-four (24) month
Non-Compete. If the Company elects to enforce the Non-Compete against the
Executive in accordance with this section and pays the amounts specified, the
Executive agrees to comply with the Non-Compete from the Termination Date
through the same period of time elected by the Company.

5. Section 409A Payment and Ordering Rules. The Company and the Executive intend
that payments or benefits payable under this Amendment shall not be subject to
the accelerated or additional tax or interest imposed pursuant to Code
Section 409A, and the provisions of this Agreement shall be construed and
administered in accordance with this intent. Payments under Section 4, above,
are intended to qualify to the maximum extent possible as “short-term deferrals”
to which Code Section 409A does not apply, pursuant to Treasury Regulation
Section 1.409A-1(b)(4). Any payments that do not so qualify are intended to be
excluded from the application of Code Section 409A pursuant Treasury Regulation
Section 1.409A-l(b)(9)(iii) (which excludes from the application of Code
Section 409A certain payments made upon an “involuntary separation from
service”). To the extent that payments made pursuant to Section 4 are made upon
an “involuntary separation from service” but exceed the amount excludible from
the application of Code Section 409A set forth in Treasury Regulation
Section 1.409A-l(b)(9)(iii), the exclusion will first be applied to any
continued health and welfare benefits payable under Section 4 (to the extent
such benefits are subject to Code Section 409A and are payable within six
(6) months from the Employee’s “separation from service,” as defined for
purposes of Code Section 409A (the “Delayed Payment Date”)) and thereafter to
the cash payments that are payable closest in time to the Termination Date,
until the amount excludible has been applied in full. Any payments under
Section 4 that are not excluded from the application of Code Section 409A and
that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Executive on the Delayed Payment Date or as soon thereafter
as is administratively feasible. For purposes of this paragraph, the right to
any payment to be made in a series of installment payments shall be treated as
the right to a series of separate payments pursuant to Treasury Regulation
Section 1.409A-2(b)(2)(iii). Nothing in this paragraph shall prohibit the
Company and Executive from making use of any other exclusion from the
application of Code Section 409A that may be applicable to a payment or benefit
hereunder.

 

Form of Amendment to Employment Agreement

 

13



--------------------------------------------------------------------------------

6. Shares Withheld for Taxes. In the event that restricted stock awards vest or
performance share units become payable to the Executive in accordance with this
Amendment, the Executive may elect that shares be withheld by the Company for
the satisfaction of any foreign, federal, state or local income and employment
tax withholding obligations, in accordance with the provisions of the equity
plan under which the shares were issued.

7. Business Relationships and Goodwill. The parties hereto agree that in the
course of the Executive’s employment with the Company, the Executive has
provided services to the Company that have been unique and has been and will
continue to be entrusted with the confidential information of the Company and
Related Persons, and will also develop personal relationships with, and
knowledge of, the Company’s customers and prospective customers and their
affairs and requirements. Executive acknowledges and agrees that there is a risk
and opportunity for any person given such responsibility, specialized training,
and confidential information to misappropriate the trade secrets, relationships,
business and goodwill existing between the Company and the Company’s current and
prospective customers, members, stockholders, vendors and investors. Executive
therefore acknowledges and agrees as follows:

 

  a. It is fair and reasonable for the Company to take steps to protect itself
from the risk of misappropriation of confidential information and goodwill.

 

  b. Company’s interest in restraining Executive from competing with the Company
or harming Company’s competitive advantage in accordance with this Amendment is
justified.

 

  c. The Non-Compete, Non-solicit and Non-Divert covenants are designed to
enforce Company interests and that any limitations as to time, geographic scope
and scope of activity to be restrained as defined herein are reasonable and do
not impose a greater restraint than is necessary to protect the goodwill or
other business interest of the Company.

 

  d. The consideration to be paid by Company in accordance with this Amendment
is sufficient and adequate and Executive will not challenge the enforceability
or scope, and agrees to abide by the Non-Complete, Non-Solicit and Non-Divert
covenants as specified herein.

 

  e. Executive will notify all future Persons with which Executive becomes
affiliated or employed of the restrictions set forth in this Amendment, the
Agreement and any other agreement between the parties with regard to the
protection of Company confidential information, prior to the commencement of any
such affiliation or employment and consents to the Company providing such notice
as well.

8. Breach of Obligations. If the Company breaches Section 4 of this Amendment or
otherwise fails to make the required payments to Executive and fails to cure
such breach within ten days after written notice from Executive, the
Non-Compete, Non-Solicit and Non-Divert shall terminate immediately. If the
Executive breaches any of the provisions of this Amendment, or the Agreement, or
any other agreement between the parties with regard to the confidentiality of
information, the Executive’s rights to any further consideration or payments
under this Amendment shall terminate as of the date of any such breach.

 

Form of Amendment to Employment Agreement

 

14



--------------------------------------------------------------------------------

9. Severability and Reformation. If any one or more of the terms, provisions,
covenants or restrictions of this Amendment shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable. Moreover, if any one or more of the provisions contained in this
Amendment shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

10. Cooperation. Executive agrees that, following termination of employment for
any reason, the Executive shall reasonably assist and cooperate with Company
with regard to any matter or project in which the Executive was involved during
the Executive’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment.
Further, the Executive agrees to notify Company at the earliest opportunity of
any contact that is made by any third parties concerning any such matter or
project. Company shall not unreasonably request such cooperation of Executive
and shall compensate Executive for Executive’s time or expenses associated with
such cooperation and assistance.

11. Remedies. Executive acknowledges and agrees that any breach or threatened
breach by Executive of any of the provisions of this Amendment, the Agreement or
any other agreement between the parties with regard to the confidentiality of
information would result in irreparable harm to Company for which monetary
damages would be inadequate or difficult or impossible to ascertain.
Accordingly, and notwithstanding anything to the contrary herein, in addition to
any other remedies available to the Company at law or in equity, the Company
shall be entitled, at any time, to injunctive relief in any court of competent
jurisdiction to prevent or stop any such breach, threatened breach or continuing
breach by Executive. In the event of any such action, the prevailing party (as
determined by the court in such proceeding) shall be entitled to recover all
reasonable costs and expenses incurred by such party in connection therewith,
including reasonable attorneys’ fees and costs. Executive agrees that the
duration of any confidentiality, Non-Compete, Non-Solicit and Non-Divert
obligations shall be extended by the period of time in which the Executive is in
breach of those obligations.

12. Nonexclusivity of Rights. Unless otherwise required by law, nothing in this
Amendment shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by Company for
which the Executive may qualify. Vested benefits and other amounts that the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of, or any contract or agreement with, Company on or after the
Termination Date shall be payable in accordance with such plan, policy,
practice, program, contract or agreement, as the case may be, except as modified
by this Amendment. Notwithstanding the foregoing, if Executive is terminated for
Cause, after the Termination Date, Executive shall no longer be entitled to
receive any amounts under any plan, policy, practice or program of, or any
contract or agreement with, the Company, except for any vested benefits or as
otherwise required by this Amendment or by law. Except as provided in this
Amendment, the Employee waives all of the Employee’s rights to receive severance
payments and benefits under any severance plan, policy or practice of Company or
any entity merged with or into Company (or any part thereof) or that acquires
Company or all or substantially all of its assets. Unless prohibited by law,
nothing herein shall be construed to preclude the Company from seeking to
recover from Employee compensation or benefits paid to Employee that Employee
was not eligible or otherwise entitled to receive. Notwithstanding any other
provisions in this Amendment to the contrary, any compensation paid to the
Executive pursuant to this Amendment or any other agreement or arrangement with
the Company that is subject to recovery under any law, government regulation or
stock exchange listing requirement will be subject to such deductions and
clawback as are required to be made pursuant to such law, government regulation
or stock exchange listing requirement.

 

Form of Amendment to Employment Agreement

 

15



--------------------------------------------------------------------------------

13. Counterparts. This Amendment may be executed in any number of counterparts,
and any such counterpart may be transmitted electronically or by facsimile
transmission, and each of such counterparts, whether an original, an electronic
copy, or facsimile of an original, shall be deemed to be an original and all of
such counterparts together shall constitute a single agreement.

14. Entire Agreement. The Agreement as amended by this Amendment is hereby
ratified and affirmed and shall continue in full force and effect. To the extent
the terms of the Agreement and this Amendment differ from or are inconsistent
with those in any Executive Compensation Plan, long term or short term
compensation or incentive plan, any equity incentive program, any restricted
stock award agreement, or performance share unit award agreement which was
approved by the Board or entered into between the Executive and the Company (or
its predecessors in interest) prior to the Effective Date of this Amendment, the
terms of the Agreement and this Amendment shall control. To the extent the terms
of the Agreement and this Amendment differ from or are inconsistent with each
other, the terms of this Amendment shall control.

15. Golden Parachute Cutback. It is the intention of the parties that the
Executive receive the maximum after-tax amount of any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its Related Persons) or any entity which
effectuates a Change in Control (or any of its Related Persons) to or for the
benefit of Executive (whether pursuant to the terms of this Amendment or
otherwise) (a “Change in Control Payment”). Therefore, notwithstanding anything
in this Amendment to the contrary, if (i) any Change in Control Payment would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and (ii) the reduction of such Change in Control Payment to an amount
which, when taking into account the payment of any Excise Tax owed, would
provide the Executive with a greater after-tax amount than if such Change in
Control Payment were not reduced (including reducing the amount to the maximum
amount that does not give rise to the Excise Tax (the “Safe Harbor Cap”)) then
the amounts payable to Executive under this Amendment shall be reduced (but not
below zero) to that amount which allows the Executive to receive the maximum
after-tax amount. In determining such after tax amount, the Company shall be
entitled to rely on such information as the Executive provides relating to the
Executive’s individual tax circumstances. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first severance payments,
then any bonus and then any benefits, as applicable.

 

Form of Amendment to Employment Agreement

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

    COMPANY:    

Advanced Emissions Solutions, Inc.

   

By:

 

 

     

Michael D. Durham, President and Chief

     

Executive Officer

 

   

Executive:

   

 

    [Name], an individual

 

Acknowledged and Agreed:

    ADA-ES, Inc.    

By:

 

 

      Michael D. Durham, Chief Executive Officer

 

Form of Amendment to Employment Agreement

 

17